In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00181-CR



           TYRON MCFARLAND, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 41679-B




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Tyron McFarland, appellant, has filed with this Court a motion to dismiss his appeal.

The motion was signed by McFarland and by his counsel in compliance with Rule 42.2(a) of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule

42.2(a), we grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       January 14, 2013
Date Decided:         January 15, 2013




                                                2